ORDER
San Juan, Puerto Rico, August 2, 1955.
Whereas: the complaint filed in this case by the Fiscal of this Court shows that during the years 1934 to 1952, the notary Pedro E. Anglade, in the discharge of his public duty as notary, has committed innumerable violations of different Sections of the Notarial Act of Puerto Rico; and that having been required by the Fiscal of this Court to answer the charges filed against him, the notary admitted having acted with negligence and lack of care in the discharge of his duties as a notary.
*569Whereas: the charges filed against the notary, although they show lack of care and diligence in the discharge of his duties as a notary, do not show that such irregularities were committed with the deliberate purpose of obtaining illegal profit for himself or for any other person.
Therefore: Pedro E. Anglade is suspended from practice as notary public for a period of five years; and it is hereby ordered that his license as notary public be cancelled and his protocols be surrendered to the corresponding notarial archive.
It was so agreed by the Court as witness the signature of the Chief Justice.
A. C. Snyder, Chief Justice
I attest:
Ignacio Rivera,
Secretary